UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 11, 2014 John Bean Technologies Corporation (Exact name of registrant as specified in its charter) Delaware 001-34036 91-1650317 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 70 West Madison Street Chicago, Illinois 60602 (Address of Principal executive offices, including Zip Code) (312) 861-5900 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On February 11, 2014, John Bean Technologies Corporation (the “Company”) issued a press release announcing preliminary financial results for its fourth quarter ended December31, 2013. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information, including Exhibit 99.1, furnished in this report is not deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Registration statements or other documents filed with the Securities and Exchange Commission shall not incorporate this information by reference, except as otherwise expressly stated in such filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Press release issued February 11, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. John Bean Technologies Corporation Date: February 11, 2014 By: /s/ Megan J. Rattigan Name Megan J. Rattigan Title Controller andduly authorized officer
